                             Case 1:21-cv-00066-DAD-JLT Document 31 Filed 04/19/21 Page 1 of 2


                        1 WILKE FLEURY LLP
                          DANIEL J. FOSTER (SBN 238012)
                        2 dfoster@wilkefleury.com
                          ISLAM M. AHMAD (SBN 302322)
                        3 iahmad@wilkefleury.com
                          400 Capitol Mall, Twenty-Second Floor
                        4 Sacramento, California 95814
                          Telephone:   (916) 441-2430
                        5 Facsimile:   (916) 442-6664

                        6 Attorneys for Defendant, SIERRA PACIFIC
                          MORTGAGE COMPANY, INC.
                        7

                        8                                    UNITED STATES DISTRICT COURT

                        9                       EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

                    10

                    11 TAUNYA      DONAHOE      and   CURTIS                     Case No. 1:21-cv-00066
                       DONAHOE,
                    12                                                           STIPULATION AND ORDER TO
                                   Plaintiffs,                                   EXTEND TIME TO ANSWER FIRST
                    13                                                           AMENDED COMPLAINT AND
                             v.                                                  CONTINUING THE SCHEDULING
                    14                                                           CONFERENCE
                       SIERRA PACIFIC MORTGAGE COMPANY,
                    15 INC.;     EQUIFAX       INFORMATION                       (Doc. 30)
                       SERVICES,         LLC;       EXPERIAN
                    16 INFORMATION SOLUTIONS, INC.; and
                       DOES 1-10 INCLUSIVE,
                    17
                                   Defendants.
                    18

                    19                  Plaintiffs TAUNYA DONAHOE and CURTIS DONAHOE, on the one hand, and Defendant

                    20 SIERRA PACIFIC MORTGAGE COMPANY, INC., on the other hand, HEREBY STIPULATE

                    21 AND AGREE that Defendant SIERRA PACIFIC MORTGAGE COMPANY, INC. may have until

                    22 May 28, 2021 to file a responsive pleading to Plaintiffs’ First Amended Complaint. The parties

                    23 intend to meet and confer regarding a potential motion to dismiss pursuant to Federal Rules of Civil

                    24 Procedure, Rule 12(b)(6), and engage in additional settlement negotiations.

                    25                  Furthermore, Plaintiffs, on the one hand, and Defendant, on the other hand, HEREBY

                    26 STIPULATE AND AGREE to postpone the initial disclosures and discovery plan pursuant to
                    27 Federal Rules of Civil Procedures Rule 26 until June 15, 2021.

                    28                  This is the third stipulation for an extension of time between the parties. Accordingly,
W I L KE F L EURY LLP
 ATTORNEYS AT LAW           2746392.1
   SACRAMENTO
                                               STIPULATION AND ORDER TO EXTEND TIME TO ANSWER COMPLAINT
                             Case 1:21-cv-00066-DAD-JLT Document 31 Filed 04/19/21 Page 2 of 2


                        1 pursuant to Local Rule 144(a), approval of this stipulation is required by the Court.

                        2 DATED: April 16, 2021                           WILKE FLEURY LLP

                        3

                        4
                                                                          By:             /s/ Islam M. Ahmad
                        5                                                                         ISLAM M. AHMAD
                                                                                      Attorneys for Defendant, SIERRA PACIFIC
                        6                                                                   MORTGAGE COMPANY, INC.
                        7

                        8 DATED: April 16, 2021                           LAW OFFFICES OF TODD M. FRIEDMAN, P.C.

                        9

                    10                                                    By:            /s/ Todd M. Friedman
                                                                                               TODD M. FRIEDMAN
                    11
                                                                                       Attorneys for TAUNYA DONAHOE and
                    12                                                                          CURTIS DONAHOE

                    13                                                      ORDER
                    14                  The stipulation to extend the deadline to file a responsive pleading (Doc. 30) is GRANTED.
                    15 Also, the Court continues the scheduling conference to July 13, 2021 at 9:00 a.m.

                    16                  This is the second stipulation the Court has granted. (Doc. 27) Thus, the Court does not
                    17 anticipate granting any further extensions of time.

                    18

                    19

                    20 IT IS SO ORDERED.

                    21
                                Dated:        April 17, 2021                              _ /s/ Jennifer L. Thurston
                    22                                                      CHIEF UNITED STATES MAGISTRATE JUDGE

                    23

                    24

                    25

                    26
                    27

                    28
W I L KE F L EURY LLP
 ATTORNEYS AT LAW
   SACRAMENTO
                            2746392.1                                           -2-
                                               STIPULATION AND ORDER TO EXTEND TIME TO ANSWER COMPLAINT
